Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on March 16, 2020, wherein claims 1-19 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving/obtaining data, data analysis and manipulation to determine more data/information (forecasting/predicting using models (mathematical) – generically stated machine learning (ML) as extra-solution activity), and providing/displaying this determined data.  The claimed invention further uses mathematical steps (generally ML models without more are based on purely mathematical concepts/models and forecasting/prediction models themselves are mathematical models (which these ML models are based on – in this cases nothing is shown in the claims on when any of these models are)) to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification). The claims are directed to forecasting broadly on any subject and using any abstract historical information/data.  The claims use machine learning (ML) and machine learning models in an “apply it” fashion and no algorithm and technical improvement is provided.  Simply the claims are forecasting in the abstract and ML and ML training is just stated as extra-solution/post-solution activities to get results without providing any technical algorithms and without providing how ML is used.  The historical data used is also broadly stated and just abstract information and the data is stated to be structured in tree fashion/concept (nodes with parents/ancestors etc.,).
The limitations of the independent claims and dependent claims (dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea), under the broadest reasonable interpretation, covers methods of organizing human activity (forecasting broadly in any industry – fundamental economic activity) where activities involving human are being organized), mental activities (the steps in the claims are just an idea of using ML model(s) to forecast and nothing specific or technical (technical improvement) is provided), and mathematical concepts (forecasting/predicting models are mathematical models and if ML is involved the ML models include these mathematical models) but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “systems,” “networks,” “machine learning (generically recited and even if looked at technically is only stated as a generic components with no technically specific algorithm),” “processors,” “graphical user interfaces (GUIs),” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further show simple mental activities and uses known mathematical models to analyze and determine further data (to forecasting).  If claim limitations, under its broadest reasonable interpretation, cover the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If claim limitations, under its broadest reasonable interpretation, cover the performance of the limitation as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (and in this case it’s just evaluation and opinion of forecasting using ML techniques without stating any specific novel ML algorithms and techniques), the claim limitations fall within the Mental process grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under organizing human activities grouping, mathematical concepts grouping, and mental processes grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “networks,” “machine learning (generically recited and even if looked at technically is only stated as a generic components with no technically specific algorithm),” “processors,” “graphical user interfaces (GUIs),” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “networks,” “machine learning (generically recited and even if looked at technically is only stated as a generic components with no technically specific algorithm),” “processors,” “graphical user interfaces (GUIs),” “storage medium/media,” etc.,  performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “networks,” “machine learning (generically recited and even if looked at technically is only stated as a generic components with no technically specific algorithm),” “processors,” “graphical user interfaces (GUIs),” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization), mental processes, and mathematical concepts) involving simple information exchange. Carrying out abstract processes of organizing human activities, mental processes, and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers, computing components, and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices, components, and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0038-0039 [general-purpose/generic computers/computing components/etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

As stated above, the dependent claims (claims 2-10 and 12-19) further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claims merely manipulates abstract data/information (as can stated in the specification (PoS, SKU, etc., known business type of data)), analyzes and compares this known type of data/information (using mainly statistical analysis and generically stating using ML); and merely recites post-solution/extra-solution activities; limitations, as drafted (and in conjunction with the independent claims), are simple processes that, under its broadest reasonable interpretation, cover performance of the limitations as organizing human activities, mental processes, and mathematical concepts.
The limitations of the dependents claims, under the broadest reasonable interpretation, covers methods of organizing human activity, mental processes and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “systems,” “networks,” “machine learning (generically recited and even if looked at technically is only stated as a generic components with no technically specific algorithm),” “processors,” “graphical user interfaces (GUIs),” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further show simple mental activities and uses known mathematical models to analyze and determine further data (to forecasting).  If claim limitations, under its broadest reasonable interpretation, cover the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If claim limitations, under its broadest reasonable interpretation, cover the performance of the limitation as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (and in this case it’s just evaluation and opinion of forecasting using ML techniques without stating any specific novel ML algorithms and techniques), the claim limitations fall within the Mental process grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under organizing human activities grouping, mathematical concepts grouping, and mental processes grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “networks,” “machine learning (generically recited and even if looked at technically is only stated as a generic components with no technically specific algorithm),” “processors,” “graphical user interfaces (GUIs),” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “networks,” “machine learning (generically recited and even if looked at technically is only stated as a generic components with no technically specific algorithm),” “processors,” “graphical user interfaces (GUIs),” “storage medium/media,” etc.,  performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “networks,” “machine learning (generically recited and even if looked at technically is only stated as a generic components with no technically specific algorithm),” “processors,” “graphical user interfaces (GUIs),” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization), mental processes, and mathematical concepts) involving simple information exchange. Carrying out abstract processes of organizing human activities, mental processes, and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers, computing components, and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices, components, and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0038-0039 [general-purpose/generic computers/computing components/etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et a., (US 10,339,470).
As per claim 1, Dutta discloses a computer-implemented method for generation of an automated forecast for a subject based on one or more input parameters (Figs. 4-8; col. 2, lines 39-44; col. 3, line 37 – col. 4, line 3 [generate a statistical model in order to predict when the crowdsourcing classifiers will identify an item as being misclassified…[u]sing the statistical model, the provider may increase through-put of the crowdsourced classifications by using predicted data sets as further input…enables the statistical model to provide more accurate predictions over]; col. 4, line 65 – col. 5, line 15 [machine-learning…learn…better model…more accurately predict]), the method executed on at least one processing unit, the subject associated with an end node of a categorical hierarchy (Fig. 2; col. 6, line 43 – col. 7, line 3 [browse tree]), the method comprising: 
receiving historical data associated with the subject; determining the sufficiency of the historical data associated with the subject based on a feasibility of building at least one subject machine learning model to generate a forecast with a predetermined level of accuracy using the historical data associated with the subject (col. 2, lines 39-44; col. 3, line 37 – col. 4, line 3 [generate a statistical model in order to predict when the crowdsourcing classifiers will identify an item as being misclassified…[u]sing the statistical model, the provider may increase through-put of the crowdsourced classifications by using predicted data sets as further input…enables the statistical model to provide more accurate predictions over]; col. 4, line 50 – col. 5, line 15 [historical…data…machine-learning…data already known (historical data)…learn…better model…more accurately predict]; col. 20, line 64 – col. 21, line 14 [using obtained historical data for training and improve accuracy for prediction]); 
where there is sufficient historical data associated with the subject, building the at least one subject machine learning model trained using the historical data associated with the subject; where there is not sufficient historical data associated with the subject, building the at least one subject machine learning model trained using the historical data associated with the subject in combination with at least one of historical data and parameters of machine learning models associated with at least one higher level parent node in the multi-level tree node of the categorical hierarchy (col. 4, line 61 – col. 5, line 27 [internet-centric challenge of classifying and maintaining classifications…solve an Internet-centric problem with a solution…machine-learning algorithms…training set of data…already known…utilize a data set for which no known, or perhaps very few, classifications exist…able to learn from classification mistakes…produce, over time, a better statistical model that more accurately predict…identifying misclassifications]; col. 5, line 50 – col. 7, line 37 [items may be misclassified…generate a statistical model for predicting…output from the statistical model, as well as any available data set corresponding to the classification specialists…may be utilized in any suitable combination…utilize the item description 114 and provided user interface elements…maintain or modify a classification associated with an item in inventory…retrain a statistical model…Fig. 2…a browse tree…define relationships between categories and items…nodes 204 are all categorized under the category “books” as the nodes 204 are all child nodes of root node 206…[a]ccordingly, node 208, node 210, and node 212 are each a sub-category of the category “books” associated with root node 206. For each sub-category, another sub-category may exist…node 214, and node 216 may correspond to sub-categories of the sub-category “science” corresponding to the node 208…[n]ode 218, and node 220 may correspond to sub-categories of the sub-category “Teen and Young Adult” corresponding to the node…[n]ode 222 and node 224  may correspond to sub-categories of the sub-category “Sports” corresponding to the node 212…[n]ode 226 and node 228 may correspond to a same item in inventory (e.g., a book entitled “Harry Potter and the Sorcerer's Stone)…a single item in inventory may have any number of classifications (e.g., associations with nodes of a browse tree)…[t]he browse tree…any suitable number of levels…[a]dditionally, parent nodes of the browse tree…any suitable number of child nodes (e.g., none, 1, or more than 1)…the browse…maintaining classification of a collection of items…node may correspond to a misclassified item and node 228 may correspond to a correctly classified item…[a]n item (e.g., a book) is said to be misclassified if it is assigned to a node to which the item (e.g., the book) has no relation]; col. 11, line 10 – col. 12, line 25 [the training data set manager 416, a component of the classification engine 102, may obtain a training data set. In at least one example, the training data set manager 416 may obtain a training data set from the training data set data store 409. The training data set may include one or more items for which one or more classifications are known. Alternatively, the training data set may include items for which classification are unknown. The training data set may include a number of correct classifications and/or a number of incorrect classifications. The training data set manager 416 may be responsible for assigning classifications to the training data set in order to produce a synthetic data set. In some examples, the training data set manager 416 may randomly assign classifications to the items of the training data set. The training data set manager 416 may assign a classification to, for example, half of the training data set while assigning a different label to the other half of the training data set. The training data set manager 416 may be configured to provide the synthetic data set to the statistical model engine 417, a component responsible for producing and maintaining one or more statistical models (e.g., a classification model). The training data set manager 416 may further be configured to receive response data from, for example, the auditing manager 418. The training data set manager 416 may add the response data to the training data set and may cause the revised training data set to be stored in, for example, the training data set data store 409. The training data set manager 416 may provide the response data/revised training data set to the statistical model engine 417 in order to validate and/or modify a previously-generated statistical mode…the statistical model engine 417, a component of the classification engine 102, may generate a number of statistical models utilizing any suitable number of machine learning techniques. In at least one example, the statistical model engine 417 may utilize training data received from the training data set manager 416 to generate said statistical models. Rules or instructions associated with the generation of such statistical models may be obtained by the statistical model engine 417 from the statistical model data store 410, a data store configured to store such information. Once models are generated, the statistical model engine 417 may store the statistical models in the statistical model data store 410 for later use. At any suitable time, response data may be received (e.g., in response to a presented audit question) from the training data set manager 416. The statistical model engine 417 may utilize such response data to validate and/or modify a previously-generated statistical model. In at least some embodiments, the statistical model engine 417 may generate any suitable number of statistical models, including language models, maximum entropy models, or any suitable statistical model (e.g., any suitable classification model) that is trained using supervised, unsupervised, or semi-supervised machine learning techniques. In at least some examples, the statistical model engine 417 is response for generating one or more statistical models that may be utilized to predict when a group of users (e.g., the crowdsourcing classifiers 108) will indicate that an item in inventory is misclassified. The statistical model engine 417 may, in some cases, obtain a set of items from, for example, the inventory data store 408. The set of items may correspond to items for which classifications are to be evaluated. An item may be associated with item metadata that includes, but is not limited to one or more browse tree node associations, an item name, an item description, an author, a brand name, a manufacturer, a generic keyword associated with the item, or another suitable item detail]); 
receiving the one or more input parameters; generating a forecast for the subject using the at least one machine learning model provided with the one or more input parameters (col. 3, line 37 – col. 4, line 3 [generate a statistical model in order to predict when the crowdsourcing classifiers will identify an item as being misclassified…[u]sing the statistical model, the provider may increase through-put of the crowdsourced classifications by using predicted data sets as further input…enables the statistical model to provide more accurate predictions over]; col. 4, line 65 – col. 5, line 15 [machine-learning…learn…better model…more accurately predict]; col. 11, line 50 – col. 12, line 8 [machine-learning…response data received…trained…model…utilized to predict]; col. 14, lines 12-44 [responses (inputs)…generate a statistical model that may be configured to predict…responses data (input data)… train the statistical model to even more accurately predict]; col. 18, lines 36-64); and 
outputting the forecast (col. 3, lines 36-52 [model…to predict…output…of model]; col. 6, lines 7-30 [model for predicting…output of model]; col. 18, lines 5-23 [machine-learning…generate…models…output of…models]; col. 20, lines 54-67 [training…model…outputs of…models]).
Dutta does not explicitly state ancestor node (although Dutta does disclose a tree scheme showing multiple levels and parent and child nodes – where the parent nodes at higher levels considered “ancestors”).
Analogous art Etzioni discloses ancestor nodes used in machine learning techniques (¶¶ 0033 [path…ancestors], 0056-0058 [graph of ancestor/descendant relationships…machine learning techniques], 0166+ [machine learning techniques…utilized…predictions], 0186, 0191, 0223-0224, 0239-0240, 0253, 0259, 0301 [graph of ancestor/descendant relationships…node in the graph and each edge corresponds to one ancestor/descendant relationship], 0330-0334 [learning system…include…ancestor/descendant…graph…training data…prediction…historical data…training data…supervised learning algorithm…generate…predictions], 0341).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Dutta ancestor nodes as taught by analogous art Etzioni in order to efficiently use the machine learning techniques for predicting/forecasting since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Etzioni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 11, claim 11 discloses substantially similar limitations as claim 1 above; and therefore claim 11 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Dutta discloses the method of claim 1, wherein the at least one higher level parent node in the multi-level tree of the categorical hierarchy comprises the ancestor node in the level of the hierarchy directly above the end node associated with the subject (col. 5, line 50 – col. 7, line 37 [tree…define relationships between categories and items…nodes 204 are all categorized under the category “books” as the nodes 204 are all child nodes of root node 206…[a]ccordingly, node 208, node 210, and node 212 are each a sub-category of the category “books” associated with root node 206. For each sub-category, another sub-category may exist…node 214, and node 216 may correspond to sub-categories of the sub-category “science” corresponding to the node 208…[n]ode 218, and node 220 may correspond to sub-categories of the sub-category “Teen and Young Adult” corresponding to the node…[n]ode 222 and node 224  may correspond to sub-categories of the sub-category “Sports” corresponding to the node 212…[n]ode 226 and node 228 may correspond to a same item in inventory (e.g., a book entitled “Harry Potter and the Sorcerer's Stone)…a single item in inventory may have any number of classifications (e.g., associations with nodes of a browse tree)…[t]he browse tree…any suitable number of levels…[a]dditionally, parent nodes of the browse tree…any suitable number of child nodes (e.g., none, 1, or more than 1)…the browse…maintaining classification of a collection of items…node may correspond to a misclassified item and node 228 may correspond to a correctly classified item…[a]n item (e.g., a book) is said to be misclassified if it is assigned to a node to which the item (e.g., the book) has no relation]; col. 11, line 10 – col. 12, line 25 [the statistical model engine 417, a component of the classification engine 102, may generate a number of statistical models utilizing any suitable number of machine learning techniques. In at least one example, the statistical model engine 417 may utilize training data received from the training data set manager 416 to generate said statistical models. Rules or instructions associated with the generation of such statistical models may be obtained by the statistical model engine 417 from the statistical model data store 410, a data store configured to store such information. Once models are generated, the statistical model engine 417 may store the statistical models in the statistical model data store 410 for later use. At any suitable time, response data may be received (e.g., in response to a presented audit question) from the training data set manager 416. The statistical model engine 417 may utilize such response data to validate and/or modify a previously-generated statistical model. In at least some embodiments, the statistical model engine 417 may generate any suitable number of statistical models, including language models, maximum entropy models, or any suitable statistical model (e.g., any suitable classification model) that is trained using supervised, unsupervised, or semi-supervised machine learning techniques. In at least some examples, the statistical model engine 417 is response for generating one or more statistical models that may be utilized to predict when a group of users (e.g., the crowdsourcing classifiers 108) will indicate that an item in inventory is misclassified. The statistical model engine 417 may, in some cases, obtain a set of items from, for example, the inventory data store 408. The set of items may correspond to items for which classifications are to be evaluated. An item may be associated with item metadata that includes, but is not limited to one or more browse tree node associations, an item name, an item description, an author, a brand name, a manufacturer, a generic keyword associated with the item, or another suitable item detail]).
Dutta does not explicitly state ancestor node (although Dutta does disclose a tree scheme showing multiple levels and parent and child nodes – where the parent nodes at higher levels considered “ancestors”).
Analogous art Etzioni discloses ancestor nodes used in machine learning techniques (¶¶ 0033 [path…ancestors], 0056-0058 [graph of ancestor/descendant relationships…machine learning techniques], 0166+ [machine learning techniques…utilized…predictions], 0186, 0191, 0223-0224, 0239-0240, 0253, 0259, 0301 [graph of ancestor/descendant relationships…node in the graph and each edge corresponds to one ancestor/descendant relationship], 0330-0334 [learning system…include…ancestor/descendant…graph…training data…prediction…historical data…training data…supervised learning algorithm…generate…predictions], 0341).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Dutta ancestor nodes as taught by analogous art Etzioni in order to efficiently use the machine learning techniques for predicting/forecasting since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Etzioni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 5, Dutta discloses the method of claim 1, further comprising, where there is not sufficient historical data associated with the subject, determining other similar nodes having a similarity to the subject, and wherein building at least one of the at least one subject machine learning model comprises using historical data associated with the similar nodes (col. 5, line 50 – col. 7, line 37 [tree…define relationships between categories and items…nodes 204 are all categorized under the category “books” as the nodes 204 are all child nodes of root node 206…[a]ccordingly, node 208, node 210, and node 212 are each a sub-category of the category “books” associated with root node 206. For each sub-category, another sub-category may exist…node 214, and node 216 may correspond to sub-categories of the sub-category “science” corresponding to the node 208…[n]ode 218, and node 220 may correspond to sub-categories of the sub-category “Teen and Young Adult” corresponding to the node…[n]ode 222 and node 224  may correspond to sub-categories of the sub-category “Sports” corresponding to the node 212…[n]ode 226 and node 228 may correspond to a same item in inventory (e.g., a book entitled “Harry Potter and the Sorcerer's Stone)…a single item in inventory may have any number of classifications (e.g., associations with nodes of a browse tree)…[t]he browse tree…any suitable number of levels…[a]dditionally, parent nodes of the browse tree…any suitable number of child nodes (e.g., none, 1, or more than 1)…the browse…maintaining classification of a collection of items…node may correspond to a misclassified item and node 228 may correspond to a correctly classified item…[a]n item (e.g., a book) is said to be misclassified if it is assigned to a node to which the item (e.g., the book) has no relation]; col. 11, line 10 – col. 12, line 25 [the statistical model engine 417, a component of the classification engine 102, may generate a number of statistical models utilizing any suitable number of machine learning techniques. In at least one example, the statistical model engine 417 may utilize training data received from the training data set manager 416 to generate said statistical models. Rules or instructions associated with the generation of such statistical models may be obtained by the statistical model engine 417 from the statistical model data store 410, a data store configured to store such information. Once models are generated, the statistical model engine 417 may store the statistical models in the statistical model data store 410 for later use. At any suitable time, response data may be received (e.g., in response to a presented audit question) from the training data set manager 416. The statistical model engine 417 may utilize such response data to validate and/or modify a previously-generated statistical model. In at least some embodiments, the statistical model engine 417 may generate any suitable number of statistical models, including language models, maximum entropy models, or any suitable statistical model (e.g., any suitable classification model) that is trained using supervised, unsupervised, or semi-supervised machine learning techniques. In at least some examples, the statistical model engine 417 is response for generating one or more statistical models that may be utilized to predict when a group of users (e.g., the crowdsourcing classifiers 108) will indicate that an item in inventory is misclassified. The statistical model engine 417 may, in some cases, obtain a set of items from, for example, the inventory data store 408. The set of items may correspond to items for which classifications are to be evaluated. An item may be associated with item metadata that includes, but is not limited to one or more browse tree node associations, an item name, an item description, an author, a brand name, a manufacturer, a generic keyword associated with the item, or another suitable item detail]; col. 18, line 65 – col. 21, line 14).
As per claim 6, Dutta discloses the method of claim 5, wherein the similar nodes are those nodes that share a parent node with the subject in the categorical hierarchy (col. 5, line 50 – col. 7, line 37 [tree…define relationships between categories and items…nodes 204 are all categorized under the category “books” as the nodes 204 are all child nodes of root node…[accordingly, node 208, node 210, and node 212 as each all  a sub-category of the category “books” associated with root node 206. For each sub-category, another sub-category may exist…node 214, and node 216 may correspond to sub-categories of the sub-category “science” corresponding to the node 208…[n]ode 218, and node 220 may correspond to sub-categories of the sub-category “Teen and Young Adult” corresponding to the node…[n]ode 222 and node 224  may correspond to sub-categories of the sub-category “Sports” corresponding to the node 212…[n]ode 226 and node 228 may correspond to a same item in inventory (e.g., a book entitled “Harry Potter and the Sorcerer's Stone)…a single item in inventory may have any number of classifications (e.g., associations with nodes of a browse tree)…[t]he browse tree…any suitable number of levels…[a]dditionally, parent nodes of the browse tree…any suitable number of child nodes (e.g., none, 1, or more than 1)…the browse…maintaining classification of a collection of items…node may correspond to a misclassified item and node 228 may correspond to a correctly classified item…[a]n item (e.g., a book) is said to be misclassified if it is assigned to a node to which the item (e.g., the book) has no relation]; col. 11, line 10 – col. 12, line 25 [the statistical model engine 417, a component of the classification engine 102, may generate a number of statistical models utilizing any suitable number of machine learning techniques. In at least one example, the statistical model engine 417 may utilize training data received from the training data set manager 416 to generate said statistical models. Rules or instructions associated with the generation of such statistical models may be obtained by the statistical model engine 417 from the statistical model data store 410, a data store configured to store such information. Once models are generated, the statistical model engine 417 may store the statistical models in the statistical model data store 410 for later use. At any suitable time, response data may be received (e.g., in response to a presented audit question) from the training data set manager 416. The statistical model engine 417 may utilize such response data to validate and/or modify a previously-generated statistical model. In at least some embodiments, the statistical model engine 417 may generate any suitable number of statistical models, including language models, maximum entropy models, or any suitable statistical model (e.g., any suitable classification model) that is trained using supervised, unsupervised, or semi-supervised machine learning techniques. In at least some examples, the statistical model engine 417 is response for generating one or more statistical models that may be utilized to predict when a group of users (e.g., the crowdsourcing classifiers 108) will indicate that an item in inventory is misclassified. The statistical model engine 417 may, in some cases, obtain a set of items from, for example, the inventory data store 408. The set of items may correspond to items for which classifications are to be evaluated. An item may be associated with item metadata that includes, but is not limited to one or more browse tree node associations, an item name, an item description, an author, a brand name, a manufacturer, a generic keyword associated with the item, or another suitable item detail]; col. 15, line 25 – col. 18, line 4; col. 18, line 65 – col. 21, line 14).
As per claim 7, Dutta discloses the method of claim 6, wherein the similar nodes are those nodes that share a higher level parent in the multi-level tree with the subject in the categorical hierarchy (col. 5, line 50 – col. 7, line 37 [tree…define relationships between categories and items…nodes 204 are all categorized under the category “books” as the nodes 204 are all child nodes of root node…[accordingly, node 208, node 210, and node 212 as each all  a sub-category of the category “books” associated with root node 206. For each sub-category, another sub-category may exist…node 214, and node 216 may correspond to sub-categories of the sub-category “science” corresponding to the node 208…[n]ode 218, and node 220 may correspond to sub-categories of the sub-category “Teen and Young Adult” corresponding to the node…[n]ode 222 and node 224  may correspond to sub-categories of the sub-category “Sports” corresponding to the node 212…[n]ode 226 and node 228 may correspond to a same item in inventory (e.g., a book entitled “Harry Potter and the Sorcerer's Stone)…a single item in inventory may have any number of classifications (e.g., associations with nodes of a browse tree)…[t]he browse tree…any suitable number of levels…[a]dditionally, parent nodes of the browse tree…any suitable number of child nodes (e.g., none, 1, or more than 1)…the browse…maintaining classification of a collection of items…node may correspond to a misclassified item and node 228 may correspond to a correctly classified item…[a]n item (e.g., a book) is said to be misclassified if it is assigned to a node to which the item (e.g., the book) has no relation]; col. 11, line 10 – col. 12, line 25 [the statistical model engine 417, a component of the classification engine 102, may generate a number of statistical models utilizing any suitable number of machine learning techniques. In at least one example, the statistical model engine 417 may utilize training data received from the training data set manager 416 to generate said statistical models. Rules or instructions associated with the generation of such statistical models may be obtained by the statistical model engine 417 from the statistical model data store 410, a data store configured to store such information. Once models are generated, the statistical model engine 417 may store the statistical models in the statistical model data store 410 for later use. At any suitable time, response data may be received (e.g., in response to a presented audit question) from the training data set manager 416. The statistical model engine 417 may utilize such response data to validate and/or modify a previously-generated statistical model. In at least some embodiments, the statistical model engine 417 may generate any suitable number of statistical models, including language models, maximum entropy models, or any suitable statistical model (e.g., any suitable classification model) that is trained using supervised, unsupervised, or semi-supervised machine learning techniques. In at least some examples, the statistical model engine 417 is response for generating one or more statistical models that may be utilized to predict when a group of users (e.g., the crowdsourcing classifiers 108) will indicate that an item in inventory is misclassified. The statistical model engine 417 may, in some cases, obtain a set of items from, for example, the inventory data store 408. The set of items may correspond to items for which classifications are to be evaluated. An item may be associated with item metadata that includes, but is not limited to one or more browse tree node associations, an item name, an item description, an author, a brand name, a manufacturer, a generic keyword associated with the item, or another suitable item detail]; col. 15, line 25 – col. 18, line 4; col. 18, line 65 – col. 21, line 14).
Dutta does not explicitly state ancestor node (although Dutta does disclose a tree scheme showing multiple levels and parent and child nodes – where the parent nodes at higher levels considered “ancestors”).
Analogous art Etzioni discloses ancestor nodes used in machine learning techniques (¶¶ 0033 [path…ancestors], 0056-0058 [graph of ancestor/descendant relationships…machine learning techniques], 0166+ [machine learning techniques…utilized…predictions], 0186, 0191, 0223-0224, 0239-0240, 0253, 0259, 0301 [graph of ancestor/descendant relationships…node in the graph and each edge corresponds to one ancestor/descendant relationship], 0330-0334 [learning system…include…ancestor/descendant…graph…training data…prediction…historical data…training data…supervised learning algorithm…generate…predictions], 0341).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Dutta ancestor nodes as taught by analogous art Etzioni in order to efficiently use the machine learning techniques for predicting/forecasting since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Etzioni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 8, Dutta discloses the method of claim 5, wherein the at least one subject machine learning model comprises a plurality of machine learning models, and wherein building the at least one 19WO 2019/051615PCT/CA2018/051155 subject machine learning model comprises combining predictions from each of the machine learning models to generate the forecast (col. 4, line 65 – col. 5, line 15 [machine-learning…learn…better model…more accurately predict]; col. 4, line 61 – col. 5, line 27 [internet-centric challenge of classifying and maintaining classifications…solve an Internet-centric problem with a solution…machine-learning algorithms…training set of data…already known…utilize a data set for which no known, or perhaps very few, classifications exist…able to learn from classification mistakes…produce, over time, a better statistical model that more accurately predict…identifying misclassifications]; col. 5, line 50 – col. 7, line 37 [items may be misclassified…generate a statistical model for predicting…output from the statistical model, as well as any available data set corresponding to the classification specialists…may be utilized in any suitable combination…utilize the item description 114 and provided user interface elements…maintain or modify a classification associated with an item in inventory…retrain a statistical model…Fig. 2…a browse tree…define relationships between categories and items…nodes 204 are all categorized under the category “books” as the nodes 204 are all child nodes of root node 206…[a]ccordingly, node 208, node 210, and node 212 are each a sub-category of the category “books” associated with root node 206. For each sub-category, another sub-category may exist…node 214, and node 216 may correspond to sub-categories of the sub-category “science” corresponding to the node 208…[n]ode 218, and node 220 may correspond to sub-categories of the sub-category “Teen and Young Adult” corresponding to the node…[n]ode 222 and node 224  may correspond to sub-categories of the sub-category “Sports” corresponding to the node 212…[n]ode 226 and node 228 may correspond to a same item in inventory (e.g., a book entitled “Harry Potter and the Sorcerer's Stone)…a single item in inventory may have any number of classifications (e.g., associations with nodes of a browse tree)…[t]he browse tree…any suitable number of levels…[a]dditionally, parent nodes of the browse tree…any suitable number of child nodes (e.g., none, 1, or more than 1)…the browse…maintaining classification of a collection of items…node may correspond to a misclassified item and node 228 may correspond to a correctly classified item…[a]n item (e.g., a book) is said to be misclassified if it is assigned to a node to which the item (e.g., the book) has no relation]; col. 11, line 10 – col. 12, line 25 [the training data set manager 416, a component of the classification engine 102, may obtain a training data set. In at least one example, the training data set manager 416 may obtain a training data set from the training data set data store 409. The training data set may include one or more items for which one or more classifications are known. Alternatively, the training data set may include items for which classification are unknown. The training data set may include a number of correct classifications and/or a number of incorrect classifications. The training data set manager 416 may be responsible for assigning classifications to the training data set in order to produce a synthetic data set. In some examples, the training data set manager 416 may randomly assign classifications to the items of the training data set. The training data set manager 416 may assign a classification to, for example, half of the training data set while assigning a different label to the other half of the training data set. The training data set manager 416 may be configured to provide the synthetic data set to the statistical model engine 417, a component responsible for producing and maintaining one or more statistical models (e.g., a classification model). The training data set manager 416 may further be configured to receive response data from, for example, the auditing manager 418. The training data set manager 416 may add the response data to the training data set and may cause the revised training data set to be stored in, for example, the training data set data store 409. The training data set manager 416 may provide the response data/revised training data set to the statistical model engine 417 in order to validate and/or modify a previously-generated statistical mode…the statistical model engine 417, a component of the classification engine 102, may generate a number of statistical models utilizing any suitable number of machine learning techniques. In at least one example, the statistical model engine 417 may utilize training data received from the training data set manager 416 to generate said statistical models. Rules or instructions associated with the generation of such statistical models may be obtained by the statistical model engine 417 from the statistical model data store 410, a data store configured to store such information. Once models are generated, the statistical model engine 417 may store the statistical models in the statistical model data store 410 for later use. At any suitable time, response data may be received (e.g., in response to a presented audit question) from the training data set manager 416. The statistical model engine 417 may utilize such response data to validate and/or modify a previously-generated statistical model. In at least some embodiments, the statistical model engine 417 may generate any suitable number of statistical models, including language models, maximum entropy models, or any suitable statistical model (e.g., any suitable classification model) that is trained using supervised, unsupervised, or semi-supervised machine learning techniques. In at least some examples, the statistical model engine 417 is response for generating one or more statistical models that may be utilized to predict when a group of users (e.g., the crowdsourcing classifiers 108) will indicate that an item in inventory is misclassified. The statistical model engine 417 may, in some cases, obtain a set of items from, for example, the inventory data store 408. The set of items may correspond to items for which classifications are to be evaluated. An item may be associated with item metadata that includes, but is not limited to one or more browse tree node associations, an item name, an item description, an author, a brand name, a manufacturer, a generic keyword associated with the item, or another suitable item detail]; col. 18, lines 5-23).
As per claim 9, Dutta discloses the method of claim 8, wherein combining the predictions comprises stacking the plurality of machine learning models by building a meta-model to generate the forecast, the meta-model trained using the predictions from each of the machine learning models as features to the meta-model (see citations above for claims 1 and 8 and also see col. 20, lines 43-67 [separate models…trained…stacking techniques…prediction]; col. 21, lines 25-28 [fuse together a plurality of the models]; col. 18, lines 10-21 [machine learning technique…multiple classification models…trained…generate multiple models…models utilized…in combination]; col. 18, lines 48-52 [outcomes…predicted…utilizing models…predictions from number of models combined]; col. 22, lines 15-18 [generate a number of statistical models and then combine the generated models into a single statistical model]).
As per claim 10, Dutta discloses the method of claim 1, further comprising receiving the structure of the categorical hierarchy (see citations above for claims 1, 7, and 8; and also see col. 12, lines 51-65; col. 15, lines 25-54; col. 16, line 55 – col. 18, line 4).


As per claims 12 and 15-19, claims 12 and 15-19 disclose substantially similar limitations as claims 2 and 5-9 above; and therefore claims 12 and 15-19 are rejected under the same rationale and reasoning as presented above for claims 2 and 5-9.








Subject matter not rejected under prior art but remains rejected under §101 (and hence not allowable)

Claims 3-4 and 13-14 are not rejected under prior art.


Neither Dutta nor Etzioni in combination disclose the limitation of claim 3 of “wherein there is not sufficient historical data associated with the subject and the ancestor node in the level of the hierarchy directly above the end node associated with the subject, successively determining the sufficiency of the historical data associated with each higher ancestor node in the categorical hierarchy until there is sufficient historical data or the root node is reached, sufficiency determined by the feasibility of building the at least one subject machine learning model to generate the forecast with the predetermined level of accuracy using the historical data associated with the subject in combination with the historical data associated with the higher ancestor node and nodes in between the higher ancestor node and the subject node; and building the at least one subject machine learning model using the historical data associated with the subject in combination with at least one of historical data and parameters of machine learning models associated with the at least one ancestor node of the categorical hierarchy.”

Claim 4 is not rejected under prior art due to its dependency on claim 3 as it encompasses all the limitations of claim 3.

As per claims 13-14, claims 13-14 disclose substantially similar limitations as claims 3-4 above; and therefore claims 13-14 are not rejected under the same rationale and reasoning as presented above for claims 3-4.

Note that claims 3, 4, 13, and 14 remain rejected under the §101 rejection presented above.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
Tadayon et al., (US 20140079297): Introduces Z-webs, including Z-factors and Z-nodes, for the understanding of relationships between objects, subjects, abstract ideas, concepts, or the like, including face, car, images, people, emotions, mood, text, natural language, voice, music, video, locations, formulas, facts, historical data, landmarks, personalities, ownership, family, friends, love, happiness, social behavior, voting behavior, and the like, to be used for many applications in our life, including on the search engine, analytics, Big Data processing, natural language processing, economy forecasting, face recognition, dealing with reliability and certainty, medical diagnosis, pattern recognition, object recognition, biometrics, security analysis, risk analysis, fraud detection, satellite image analysis, machine generated data analysis, machine learning, training samples, extracting data or patterns (from the video, images, and the like), editing video or images, and the like. Z-factors include reliability factor, confidence factor, expertise factor, bias factor, and the like, which is associated with each Z-node in the Z-web.
Karty et al., (US 20140344013): Discusses determining a plurality of data points, determining a distance between each data point and each of the other plurality of data points, choosing a first one of the plurality of data points, identifying all of the other plurality of data points within a maximum distance of the chosen data point, repeating steps the previous steps to choose a different one of the plurality of data points until all of the data points have been chosen, identifying one or more clusters each having a predefined minimum number, K, of data points within a predefined search radius and analyzing the one or more clusters with respect to K linkages.
Kim et al., (US 20060010110): Facilitates data mining comprises a reception component that receives command(s) in a declarative language that relate to utilizing an output of a first data mining model as an input to a second data mining model. An implementation component analyzes the received command(s) and implements the command(s) with respect to the first and second data mining models. In another aspect of the subject invention, the reception component can receive further command(s) in a declarative language with respect to causing one or more of the first and second data mining models to output a prediction, the prediction desirably generated without prediction input, the implementation component causes the one or more of the first and second data mining models to output the prediction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683